Citation Nr: 1121798	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-21 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Service connection for a right knee disorder.

2.  Service connection for a left knee disorder.

3.  Service connection for a right hip disorder.

4.  Service connection for a left hip disorder.

5.  Service connection for a right leg disorder.

6.  Service connection for a left leg disorder.

7.  Service connection for a cervical spine disorder.

8.  Service connection for sleep apnea.

9.  Disability rating in excess of zero percent for bilateral hearing loss. 

10.  Initial rating in excess of zero percent for neuropathy of the right lower extremity. 

11.  Initial rating in excess of zero percent for neuropathy of the right lower extremity. 

12.  Disability rating in excess of 30 percent for major depressive disorder prior to February 25, 2010, and in excess of 50 percent since February 25, 2010. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from July 1972 to May 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issues of service connection for sleep apnea, a right leg disorder, a left leg disorder, and a cervical spine disorder, are addressed in the REMAND below and are therein REMANDED to the RO.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  The Veteran did not sustain a right knee injury or disease in service.

4.  Symptoms of a right knee disorder were not chronic in service.

5.  Symptoms of a right knee disorder have not been continuous since service separation.

6.  The right knee symptoms are associated with service-connected lumbar radiculopathy; there is no other right knee disorder.

7.  The Veteran did not sustain a left knee injury or disease in service.

8.  Symptoms of a left knee disorder were not chronic in service.

9.  Symptoms of a left knee disorder have not been continuous since service separation.

10.  The left knee symptoms are associated with service-connected lumbar radiculopathy; there is no other left knee disorder.

11.  The Veteran did not sustain a right hip injury or disease in service.

12.  Symptoms of a right hip disorder were not chronic in service.

13.  Symptoms of a right hip disorder have not been continuous since service separation.

14.  The right hip symptoms are associated with service-connected lumbar radiculopathy; there is no other right hip disorder.

15.  The Veteran did not sustain a left hip injury or disease in service.

16.  Symptoms of a left hip disorder were not chronic in service.

17.  Symptoms of a left hip disorder have not been continuous since service separation.

18.  The left hip symptoms are associated with service-connected lumbar radiculopathy; there is no other left hip disorder.

19.  For the entire period subject to this appeal, the bilateral hearing loss has been manifested by a pure tone average in each ear of 45, and speech recognition of 96 percent in the right ear and 94 percent in the left ear.

20.  For the entire period subject to this appeal, the neuropathy of the right lower extremity has been manifested by mild incomplete paralysis of the sciatic nerve.

21.  For the entire period subject to this appeal, the neuropathy of the left lower extremity has been manifested by mild incomplete paralysis of the sciatic nerve.

22.  Prior to February 25, 2010, the major depressive disorder was manifested by occupational and social impairment with reduced reliability and productivity.

23.  Since February 25, 2010, the major depressive disorder has been manifested by occupational and social impairment with reduced reliability and productivity.



CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2.  A left knee disorder was not incurred in or aggravated by service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

3.  A right hip disorder was not incurred in or aggravated by service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

4.  A left hip disorder was not incurred in or aggravated by service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

5.  The criteria for a compensable disability rating for bilateral hearing loss are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.85 (Diagnostic Code 6100), 4.86 (2010).

6.  The criteria for a 10 percent initial rating for neuropathy of the right lower extremity are met; the criteria for an initial rating higher than 10 percent are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).

7.  The criteria for a 10 percent initial rating for neuropathy of the left lower extremity are met; the criteria for an initial rating higher than 10 percent are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).

8.  Prior to February 25, 2010, the criteria for a 50 percent disability rating for major depressive disorder are met; the criteria for a rating higher than 50 percent are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2010).

9.  Since February 25, 2010, the criteria for a disability rating higher than 50 percent for major depressive disorder are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Concerning the appeals for higher initial ratings for right and left lower extremity neuropathy, because the appeals arise from the Veteran's disagreement with the initial evaluations following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (CAVC) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the remaining claims, the notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claims; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The CAVC issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a January 2009 and February 2009 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate each claim, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claims.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements and those of his attorney.

In addition, the Veteran was afforded VA examinations to evaluate his service-connected hearing loss, depression, and peripheral neuropathy.  The Board finds that these examinations were adequate because each was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, appropriate clinical measures were conducted for each disability, and the resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

A VA examination was also conducted as to the etiology of the claimed knee and hip disorders.  Again, the Veteran's history was taken, and complete examinations with clinical measures were conducted.  Opinions were provided as to direct and secondary service connection.  The conclusions reached and diagnoses given were consistent with the examination report and the Veteran's history.   

The Board acknowledges that the examiner did not address the matter of whether a service-connected disability worsened the claimed knee and hip disorders beyond their natural course.  The question of aggravation was raised by the Veteran's attorney in the notice of disagreement.  However, for these issues, an opinion regarding aggravation is not necessary.  The February 2009 VA examiner found that there is no separate knee or hip disorder; the examiner diagnosed normal bilateral knees and normal bilateral hips.  The examiner opined that the knee and hip pain were associated with already service-connected lumbar radiculopathy, and that there were no symptoms of primary hip or knee disorders or physical findings of the same.  Accordingly, as the symptomatology reported by the Veteran is already service-connected, the question of aggravation is irrelevant as to those claims.  

Service Connection Claims

The Veteran seeks service connection for claimed disorders of the bilateral knees and hips.  He contends that they are either related directly to service, or are proximately due to or a result of his service-connected low back disability and/or major depressive disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis, cardiovascular-renal disease, or a psychosis becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes initially that, although the Veteran served in part during a period of war, the evidence does not suggest, and the Veteran does not contend that he engaged in combat with the enemy, or that the claimed disorders are related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

The Board finds that the Veteran did not sustain an in-service injury or disease affecting the knees or hips.  Moreover, symptoms of knee and hip disorders were not chronic in service.

Service treatment records reveal no complaint of or treatment for a right knee disorder, a left knee disorder, a right hip disorder, or a left hip disorder.  Just prior to separation in February 1976, the Veteran was given a complete examination, and clinical findings for the lower extremities were normal.  The Veteran was assigned PULHES ratings of P-1 and L-1.  PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the.  The number 1 indicates that an individual possessed a high level of medical fitness and, consequently, was medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

The Veteran completed and signed a report of medical history at separation on which he indicated that he had no history of swollen or painful joints, cramps in the legs, broken bones, bone, joint, or other deformity, lameness, trick or locked knee.  

The Veteran does not specifically claim that any of the disorders were noted in service, or that symptoms were chronic in service.  The February 2009 VA examination report reflects that the Veteran in fact denied any trauma to the hips or knees while he was on active duty.  Thus, the evidence is in agreement on these questions.  

The Board further finds that symptoms of the claimed disabilities were not continuous after service.  To the limited extent that he has asserted direct service incurrence, such as on his claim form, where he asserted that the claimed disorders were either related to service, or possibly secondary to service-connected conditions, his actions since service are inconsistent with continuous symptomatology.  The Veteran was separated from service in May 1976.  He filed his original claim for service connection that same month.  However, he mentioned only hearing loss and a back disorder.  He did not mention symptoms of the lower extremities.  It is reasonable to expect that he would have mentioned all claims that he believed were service connected at that time.  

Also notable, a complete VA examination was conducted in August 1976.  At that time, the Veteran's musculoskeletal system was found to be normal, with the exception of a low back disorder and a scar of the left knee.  The Veteran also filed claims in February 2000 and September 2000, mentioning only the low back disorder and hearing loss.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Of course, failure to file a claim for many years after service is not conclusive as to lack of continuity of symptomatology.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).   

However, here, the Veteran has not described continuous symptomatology for any of the claimed disorders.  In a February 2009 VA examination, he stated that his lower extremity pain had onset in 2004 or 2005.  While the Board does acknowledge a direct service connection theory of etiology, the Veteran's mere assertion that these claims are related to service is not probative evidence of continuity of symptomatology.  The Board is more persuaded by the Veteran's long history of seeking treatment and compensation from VA for other conditions without mention of symptoms related to these claims until many years after service.  

Finally, the Board finds that there is no separate knee or hip disorder, and that the claimed symptomatology is already service connected.  

In the February 2009 VA examination, the examiner diagnosed normal bilateral knees and normal bilateral hips.  The Veteran denied locking, giving out or joint stiffness of the knees and denied morning stiffness of the hips.  He was taking no medications specific for knees or hips.  There was no instability of the knees, and there were no constitutional symptoms of arthritis, and no inflammatory arthritis.  Range of motion was normal.  While the examiner noted abnormal tracking of the patellae, he concluded that there were no symptoms of primary hip or knee disorders or physical findings of the same, and that the knee and hip pain were associated with lumbar radiculopathy.  

Service connection is in effect for lumbar radiculopathy, and the evaluation of that disability will be addressed below.  Regarding any additional knee or hip claims, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of any additional current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

There is no medical opinion that purports to relate any of the claimed symptomatology to a distinct knee or hip disorder.  While the Veteran has nominally asserted such a relationship, his opinion does not address the matters of why and how his symptoms represent a disorder separate from the service-connected radiculopathy.  As already noted, he has not conclusively stated whether he believes the relationship to be direct or secondary.  

The Veteran's attorney has asserted that the knee and hip symptoms were aggravated by the Veteran's service-connected back disability and depression.  However, as those symptoms are already service connected as components of the service-connected back disability, no further discussion of aggravation is appropriate in the context of a claim for service connection.  The Board finds that service connection for distinct hip and knee disorders is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Disability Ratings - In General

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  21 Vet. App. 505, 511 (2007).  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Hearing Loss

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. §§ 4.85.

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

In a June 2001 rating decision, the RO granted service connection for bilateral hearing loss, and assigned a zero percent initial rating under Diagnostic Code 6100, effective February 10, 2000.  The April 2009 decision on appeal denied an increased rating.  

The only audiometric assessment pertinent to this appeal comes from a March 2009 VA examination.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
55
65
LEFT
10
10
50
55
65

The pure tone average in each ear was 45.  Speech recognition was 96 percent in the right ear and 94 percent in the left ear.  

Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a zero percent rating.  That is, the combination of level I in the better ear with level I in the poorer ear results in a zero percent rating.

The VA examiner diagnosed normal hearing through 1000 Hz with a mild sloping to moderately-severe sensorineural hearing loss for each ear.  The examiner noted that there had been a decrease in the auditory thresholds since the last evaluation.  Nevertheless, the Board finds that the readings reported do not meet the criteria for a compensable rating.  The Board also notes that the readings reported by the VA examiner do not meet the requirements noted above for exceptional patterns of hearing impairment.  

Although, as noted above, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the CAVC held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

In this regard, the VA examiner specifically addressed the functional effects caused by the Veteran's hearing loss disability.  The examiner noted that the Veteran's hearing loss interferes with his ability to hear conversations; he has difficulty with hearing the television; and he has difficulty hearing at work.  In his claim, the Veteran stated that he cannot hear conversations, television, or anything.  It is very difficult in crowds to hear anything that is being said. 

The Board notes that the CAVC's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra- schedular rating is warranted.  Specifically, the CAVC noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.  

The Board finds that the examiner's description of functional effects is consistent with the Veteran's assertions on his claim form, and such functional effects are adequately addressed by the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

In this Veteran's case, the Board recognizes and has considered the complaints of decreased auditory acuity and difficulty understanding speech.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's hearing loss.  

In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of zero percent for bilateral hearing loss.  To the extent any higher 
level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Peripheral Neuropathy

In the April 2009 rating decision on appeal, the RO granted service connection for right and left lower extremity radiculopathy, and assigned noncompensable ratings for each under Diagnostic Code 8599-8520, effective November 28, 2008.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 8520, an 80 percent rating is available for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Lesser ratings are available for incomplete paralysis.  Where incomplete paralysis is severe, with marked muscular atrophy, a 60 percent rating is warranted.  Where incomplete paralysis is moderately severe, a 40 percent rating is warranted.  Where incomplete paralysis is moderate, a 20 percent rating is warranted.  And, for mild incomplete paralysis of the sciatic nerve, a 10 percent rating is warranted.  

A note applicable to ratings for the peripheral nerves provides that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Thus, regarding each lower extremity, the zero percent evaluation contemplates incomplete paralysis of the sciatic nerve that is less than mild.  To warrant a compensable initial rating for either lower extremity, the evidence must demonstrate incomplete paralysis of the sciatic nerve that is at least mild in degree.  

The report of VA examination in February 2009 reveals that reflexes in the lower extremities were normal.  There were no paresthesias, no leg or foot weakness, no falls, and no unsteadiness.  There was no fatigue.  The Veteran was able to walk 1/4 mile.  His gait was normal.  Strength in the lower extremities was also normal.  There were normal findings for vibration, pinprick, light touch, and position sense.  The examiner opined that the Veteran's knee and hip pain were associated with lumbar radiculopathy.  However, the claimed disorders were found to cause no effect on his usual occupation and no effect on the usual daily activities.  

Thus, clinical testing was essentially negative.  However, the examiner did attribute hip and knee pain to the Veteran's service-connected lumbar radiculopathy.  The Veteran is competent to report symptoms such as pain, and his reports regarding radiating pain in this case are consistent throughout the period of the claim, and are deemed to be credible.  It is entirely consistent with the principles of rating orthopedic and neurological disabilities to recognize pain as a component of disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  As there is pain, it cannot be said that the service-connected lower extremity neurological disabilities are asymptomatic.  Therefore, as the evidence demonstrates that each disability is productive of at least some symptomatology, and as the term "mild" is not defined in the rating schedule, there is no cognizable basis that the Board can discern for concluding that the Veteran's overall impairment is not at least mild in degree.  As such, a 10 percent rating is in order for each lower extremity.  

However, an evaluation in excess of the minimum compensable rating must be based on some demonstrated functional impairment.  In this case, the Veteran's symptoms would appear to be wholly sensory.  Significantly, there is no evidence, including the Veteran's statements, of symptoms of the type contemplated as the foot dangling and dropping, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  The objective findings for each lower extremity were essentially normal, and clinical indicators of impairment, such as the Veteran's gait, reflexes, muscle tone, and bulk were all found to be normal.  This underscores the Board's characterization of the symptomatology as wholly sensory; and also underscores the Board's finding that the Veteran's overall impairment is no greater than mild.  

While the Veteran is presumed to seek the maximum available benefit for a disability, A.B. v. Brown, 6 Vet. App. 35, 38 (1993), and higher ratings are yet available, in this case, the Veteran's statements regarding the degree of impairment are non-specific, and therefore less probative than the clinical findings.  In other words, he has not explained in terms of the rating schedule and criteria, how his symptomatology warrants a higher rating, and the evidence indicates that it does not.  The Veteran's report of pain is not itself probative of entitlement to a higher rating.  Indeed, the evidence demonstrates no additional functional impairment that would warrant a higher rating than herein assigned.    

For these reasons, the Board finds that, while a 10 percent initial rating is warranted for each lower extremity, to the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Regarding the possibility of staged ratings, in this case, the disability has not significantly changed during the period on appeal, and a uniform evaluation is warranted.  Most significant in the Board's finding, at no time during the period on appeal are the criteria for a rating higher than 10 percent met or approximated.  The Board will address extraschedular referral below.

Major Depressive Disorder

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In a January 2003 rating decision, the RO granted service connection for adjustment disorder with depressed mood, and assigned a 10 percent initial rating under Diagnostic Code 9434, effective October 3, 2002.  The April 2009 decision on appeal granted an increased 30 percent rating, effective November 28, 2008.  In a March 2010 rating decision, the rating was again increased to 50 percent, effective February 25, 2010.  Thus, a staged rating has been assigned, and the Board will address both periods on appeal.

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

100 percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

30 percent: Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

Thus, prior to February 25, 2010, the evaluation now assigned contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In order to warrant a higher evaluation, there must be the functional equivalent of occupational and social impairment with reduced reliability and productivity.  

The Board finds that symptoms of the type and degree contemplated for a 50 percent rating were present for the entire period on appeal, including the period prior to February 25, 2010.  In so finding, the Board notes primarily evidence consistent with flattened affect and disturbances of motivation and mood, which have been present throughout the period on appeal.  

Upon review of the report of VA examination in March 2009, the examiner noted that the Veteran has a very diminished energy level, he has a pattern over the past few years of getting up later and later in the morning, he is now going to work about 10 am.  This equals a shorter work day, with less productivity.  His mood is depressed daily.  The Board interprets this report as reflective of disturbances of motivation and mood, which has resulted directly in reduced reliability and productivity.  This is consistent with his claim, as he reported difficulty with motivation and staying focused.

The March 2009 examiner also found that the Veteran's affect was sad.  A VA outpatient note dated in July 2008 reflects a flattened affect.  An August 2008 report reflects affect blunted/restricted/constricted.  The Board finds these descriptors as equivalent to flattened.  

Although the March 2009 examiner found that there was not reduced reliability and productivity due to mental disorder symptom, he did not explain the basis for this finding, and he described the overall severity as moderate, which is the same as the finding in February 2010.  

Thus, based on symptomatology that manifests a flattened affect and disturbances of motivation and mood, resulting in reduced reliability and productivity, the Board finds that a 50 percent rating is warranted prior to February 25, 2010.  However, the Board also finds that a rating higher than 50 percent is not warranted for any period on appeal.

The 50 percent evaluation (now assigned for the entire period) contemplates occupational and social impairment with reduced reliability and productivity.  In order to warrant a higher evaluation, there must be the functional equivalent of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

The primary evidence pertinent to the period since February 25, 2010 consists of a February 2010 VA examination report.  The primary evidence reflective of the Veteran's condition prior to February 25, 2010 consists of a March 2009 VA examination report.  However, there are also numerous VA outpatient reports throughout the period.  Based on this evidence, and the Veteran's written assertions, the Board finds that the criteria for the 70 percent rating are not met for any portion of the period on appeal.  

While, as noted above, the symptomatology listed in the rating criteria are examples, and while other symptoms that are not listed may satisfy the criteria if they are of similar type and degree, a discussion of the Veteran's symptoms in relation to the listed examples is helpful in understanding his overall occupational and social impairment.  The Board finds that the Veteran's symptomatology is not of the type and degree contemplated by suicidal ideation.  The reports of VA examinations in February 2010 and March 2009 noted no history of suicide attempts; the Veteran was not suicidal at the time; and there were no suicidal thoughts.  VA outpatient records in August 2008, January 2009, September 2009 also reflect the absence of suicidal ideation.  In a July 2008 VA outpatient report, the Veteran denied having a personal/familial history of experiencing homicidal/suicidal plans/ideations.  He also denied being currently homicidal/suicidal having a plan to do as much.  In an October 2008 report, there was found to be no suicidal ideation, homicidal ideation, or safety concerns.  Indeed, the Veteran has not asserted that he has experienced suicidal ideation or similar symptomatology.  

The Veteran's symptomatology is not of the type and degree contemplated by 
obsessional rituals which interfere with routine activities.  The report of VA examination in February 2010 reveals no obsessive/ritualistic behavior, as does the March 2009 examination.  The Veteran has not asserted that he experiences obsessional rituals or similar symptomatology.  

The Veteran's symptomatology is not of the type and degree contemplated by 
speech intermittently illogical, obscure, or irrelevant.  The only notation by the February 2010 examiner as to speech indicated that the Veteran's speech was slow.  However, the Board finds that slow speech does not approximate this criterion, as it relates to content of speech and not speed.  In a July 2008 outpatient report, the Veteran's speech was described as abrupt.  However, this does not approximate the type of speech used in the example, nor does it suggest occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking.  

Similarly, in March 2009, the examiner described slow, but clear speech.  A VA outpatient report in August 2008 reflects that the Veteran's speech was of normal rate and rhythm.  Reports in August 2008, October 2008, November 2008, January 2009, April 2009, May 2009, September 2009 and February 2010 also reflect speech that was relevant, and spontaneous.  The evidence contains no evidence of illogical, obscure or irrelevant speech, or similar symptomatology, and the Veteran has not asserted that he experiences symptoms of this type and degree.

The Veteran's symptomatology is not of the type and degree contemplated by near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The report of VA examination in February 2010 reveals that the Veteran reported no panic attacks.  And, while he stated that his interest in usual activities, hobbies or interests had diminished quite a bit, there was no indication that his ability to function was diminished.  In March 2009, the Veteran also reported no panic attacks.  He has not otherwise asserted that he experiences panic attacks or that his depression affects his ability to function independently, appropriately or effectively.  While, as discussed above, the Veteran does experience disturbances of motivation and mood resulting in reduced reliability and productivity, this is consistent with a 50 percent rating, and does not suggest entitlement to a 70 percent rating.  

The Veteran's symptomatology is not of the type and degree contemplated by impaired impulse control (such as unprovoked irritability with periods of violence).  The reports of VA examinations in February 2010 and March 2009 reveal that the Veteran was found to have no history of violence/assaultiveness; homicidal thoughts were not present; he had good impulse control; and there were no episodes of violence.  A VA outpatient report in April 2009 notes that the Veteran was concerned about his temper after an incident where his son's former buddy threatened to steal a car from him, but ended up stealing a car belonging to the Veteran's friend instead.  He felt that, if he had found the guy who did it, he would have hurt him.  The clinician recommended an increase in medication.  However, this incident does not suggest that the Veteran's impulse control is or was impaired.  Indeed, the Veteran was able to control his actions and showed appropriate concern regarding his temper.

The Veteran's symptomatology is not of the type and degree contemplated by spatial disorientation.  There is no evidence, including the Veteran's statements, of such symptomatology.  Indeed, an August 2008 outpatient report shows that he was oriented x3.

The Veteran's symptomatology is not of the type and degree contemplated by neglect of personal appearance and hygiene.  The report of VA examination in February 2010 reveals that the Veteran's general appearance was clean.  In both February 2010, and March 2009, the examiner found him able to maintain minimum personal hygiene.  VA outpatient reports in August 2008, October 2008, April 2009, September 2009, and February 2010 also reflect good grooming and hygiene.  In July 2008, November 2008, January 2009, and May 2009, grooming and hygiene were noted as fair.  The Veteran has not asserted otherwise.  

The Veteran's symptomatology is not of the type and degree contemplated by difficulty in adapting to stressful circumstances (including work or a worklike setting).  The report of VA examination in February 2010 reveals that the Veteran was self-employed on a part time basis in the construction field, and had been in his current position for more than 20 years, and had been in the construction field for 30+ years.  Time lost from work during the prior 12-month period was 11 weeks.  In March 2009, the Veteran reported that he had lost 12 weeks during the prior 12-month period; however, he stated that this was due to back problems, and did not suggest that any time lost was due to depression.  In February 2010, the Veteran noted that he has a hard time getting up in the morning and being motivated to get to work early; he usually arrives at the job site about 10 a.m. or later.  The Veteran noted that this will interfere with the work schedule of his son who works for the Veteran.  This makes productivity and efficiency of the business slowed.  Again, this is consistent with the criteria for a 50 percent rating, but does not suggest entitlement to a 70 percent rating.  Also significant, a VA outpatient report in May 2009 notes that, overall he is functioning well; he works, and is successful.  Overall, the Board finds that there is reduced reliability and productivity due to the service-connected disability, but there is no specific difficulty in adapting to stressful circumstances including work or a worklike setting.  

The Veteran's symptomatology is not of the type and degree contemplated by inability to establish and maintain effective relationships.  The report of VA examination in February 2010 reveals that the Veteran and his wife had been married for 7 years.  The Veteran has four children and three grandchildren.  The Veteran has a best friend that he will see at least one time per week.  The report of VA examination in March 2009 reveals that the Veteran had been estranged from his children for quite some time.  The Veteran and his wife both noted that, although he was happy, he was unable to feel emotion and joy due to the longstanding and increasing pattern of depression.  The Veteran and his wife also noted that he does not have that same spirit, and he finds himself in a very gloomy attitude, often.  However, the Veteran stated that, at certain times of year, they will get together with friends about every 3 weeks.  The Veteran also stated that he is blessed with friends and family.  The examiner noted that the Veteran has a very good family and feels connected.  The Veteran also noted that he will surf the internet, and likes to buy and sell old cars.  The Veteran's best friend does the work on the vehicles.  A VA outpatient report in May 2009 notes that, overall he is functioning well and has a stable marriage. 

Thus, while the evidence establishes a difficulty in establishing effective work and social relationships, it cannot be said that there is an "inability" to do so, or that symptoms of that type and degree are shown.  The evidence demonstrates that the Veteran can and does maintain at least a few effective relationships, including significant relationships, such as with his spouse.  

In concluding that a 70 percent rating is not warranted, the Board finds it significant that the February 2010 and March 2009 examiner specifically found that mental disorder signs and symptoms do not result in deficiencies in the following areas (judgment, thinking, family relations, work, mood or school).  Moreover, each described the severity of the Veteran's disorder as moderate.  In February 2010, the GAF score assigned by the examiner was 55.  In March 2009, the GAF score was 60.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

GAF scores in VA outpatient reports have ranged from a low of 50 in August 2008 to a high of 75 in July 2008.  However, there are at least six occasions where a score of 60 was assigned (September 2008, August 2008, January 2009, July 2009, September 2009, February 2010), as well as a score of 65 in October 2008 and January 2009, and a score of 70 in April 2009.

While there are a few exceptions, above and below, the majority of scores are in the range from 51 to 60.  The examples noted for that range appear to be consistent with the type and degree of symptoms contemplated for a 50 percent rating.  This underscores the Board's finding that a 50 percent rating is warranted for the entire period, but that a 70 percent rating is not warranted for any portion of that period.  

In addition, the Board finds that the criteria for a 100 percent rating are not met.  In so finding, the Board notes that the Veteran's symptomatology is not of the type and degree contemplated by gross impairment in thought processes or communication.  The report of VA examination in February 2010 reveals that the Veteran understands the outcome of his behavior.  

The Veteran's symptomatology is not of the type and degree contemplated by persistent delusions or hallucinations.  The report of VA examination in February 2010 reveals no delusions or hallucinations.  The March 2009 VA examiner also noted no delusions or hallucinations.  The Veteran has not asserted that he experiences delusions or hallucinations or similar symptomatology.

The Veteran's symptomatology is not of the type and degree contemplated by grossly inappropriate behavior.  The report of VA examination in February 2010 reveals that the examiner found no inappropriate behavior, as did the March 2009 examiner.  The Veteran has not asserted that he has grossly inappropriate behavior or similar symptomatology.

The Veteran's symptomatology is not of the type and degree contemplated by persistent danger of hurting self or others.  The report of VA examination in February 2010 reveals no history of suicide attempts, and no history of violence/assaultiveness.  This was also found in March 2009.  In February 2010, the Veteran was found not to be suicidal or homicidal; he had no homicidal thoughts or suicidal thoughts; impulse control was good; and there were no episodes of violence.  The Veteran has not described such symptomatology.

The Veteran's symptomatology is not of the type and degree contemplated by intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The report of VA examination in February 2010 reveals that the Veteran's appearance was clean.  He was found to have the ability to maintain minimum personal hygiene; and the examiner found no problem with activities of daily living.  The report of VA examination in March 2009 reveals that his general appearance was clean, and the Veteran was casually dressed.  The examiner found him to have the ability to maintain minimum personal hygiene.  VA outpatient reports in August 2008, October 2008, April 2009, September 2009, and February 2010 also reflect good grooming and hygiene.  In July 2008, November 2008, January 2009, and May 2009, grooming and hygiene were noted as fair.  The Veteran has not asserted otherwise.  

The Veteran's symptomatology is not of the type and degree contemplated by disorientation to time or place.  There is no evidence of such symptomatology.  An August 2008 VA outpatient report shows that he was oriented times 3.  The Veteran has not described spatial disorientation of similar symptomatology.  

The Veteran's symptomatology is not of the type and degree contemplated by memory loss for names of close relatives, own occupation or own name.  The reports of VA examinations in February 2010 and March 2009 reveal that the Veteran's remote memory, recent memory, and immediate memory, were each normal.  In an August 2008 outpatient report, the Veteran's recent memory was noted as impaired.  In the Veteran's claim, he noted that he has problems remembering names and certain streets or houses located in his business.  While the Veteran's statements are competent evidence, and deemed to be credible by the Board, they are not probative of entitlement to a rating higher than 50 percent, as such a rating contemplates impairment of short-and long-term memory.  The Veteran's statements do not suggest that her has memory loss for names of close relatives, his own occupation, or his own name.

Thus, there are no clear examples of symptomatology of the type and degree contemplated for a 100 percent rating.  The Veteran has not described any such examples.  Moreover, the February 2010 and March 2009 examiner specifically found that there was not total occupational and social impairment due to mental disorder signs and symptoms.  

In summation of the Board's findings, the Veteran's service-connected major depressive disorder is manifested by occupational and social impairment with reduced reliability and productivity.  Such symptomatology is entirely contemplated by the 50 percent disability rating assigned, and the criteria for a higher rating are not met.  The Board notes that none of the criteria for ratings above 50 percent are met, and it cannot be said that the Veteran's disability picture more nearly approximates that contemplated for the 70 percent or 100 percent rating than it does for the 50 percent rating.  

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 50 percent.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Regarding the possibility of staged ratings, in this case, the disability has not significantly changed during the period on appeal, and a uniform evaluation is warranted.  Most significant in the Board's finding, at no time during the period on appeal are the criteria for a rating higher than 50 percent met or approximated.  

Extraschedular Consideration -Lower Extremities and Major Depressive Disorder

Extraschedular consideration for hearing loss was addressed above.  Regarding the remaining claims, the potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake,  22 Vet. App. 111 (2008).

Here, regarding each claim, the Board finds that the schedular rating criteria contemplates the Veteran's service-connected disability.  Specifically, psychiatric disability rating criteria specifically include the type and degree of symptomatology described by the Veteran to healthcare providers and to VA, and permit consideration of other symptoms of similar type and degree.  Most significant to this appeal, they include higher ratings where appropriate symptomatology is shown.  

Similarly, the rating schedule for paralysis of the sciatic nerve fully contemplates the symptomatology reported by the Veteran.  The use of qualifiers such as mild, moderate, moderately severe, and severe provides great flexibility in the symptomatology that can be considered.  Moreover, in this case, higher ratings are available where appropriate symptomatology is demonstrated.  

Because the schedular rating criteria is adequate to rate the Veteran's service-connected major depressive disorder and lower extremity neurological impairment, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 



ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.

A compensable disability rating for the service-connected bilateral hearing loss is denied. 

A 10 percent initial rating for the service-connected neuropathy of the right lower extremity is granted subject to the law and regulations governing the award of monetary benefits. 

A 10 percent initial rating for the service-connected neuropathy of the left lower extremity is granted subject to the law and regulations governing the award of monetary benefits. 

Prior to February 25, 2010, a 50 percent disability rating for the service-connected major depressive disorder is granted subject to the law and regulations governing the award of monetary benefits; a rating higher than 50 percent is denied; since February 25, 2010, a disability rating higher than 50 percent for the service-connected major depressive disorder is denied. 


REMAND

The Veteran seeks service connection for sleep apnea and for leg and neck disorders.  He contends that each is either related directly to service, or is proximately due to or a result of his service-connected low back disability and/or major depressive disorder, to include on the basis that each was worsened beyond its natural course by one of the service-connected disabilities.  

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen, 7 Vet. App. at 448.  

The February 2009 examiner appeared to support a diagnosis of restless leg syndrome.  The Board notes that a March 2008 VA staff physician note reveals that the Veteran was being treated for restless leg syndrome.  However, the February 2009 examiner described this as a neurological or idiopathic disorder, and found it less likely as not caused by or a result of the service-connected lumbosacral strain.  The examiner also opined that the Veteran's restless leg syndrome was less likely as not related to or result of obstructive sleep apnea.

Regarding the neck, the examiner diagnosed localized C5-6 spondylosis, and otherwise normal cervical spine.  He noted that the cervical spine condition began many years after his military service and as there is no supporting evidence in the military record as to a neck injury or treatment for any type of neck condition and lumbar sacral strain does not produce localized spondylosis of the cervical spine th cervical spine disorder is less likely as not caused by or result of the Veteran's service-connected lumbosacral strain.  

However, as pointed out by the Veteran's attorney in the notice of disagreement, there is no opinion of record that addresses the question of aggravation; in other words, whether the leg and neck disorders were worsened beyond their normal course by the service-connected back disability.  

The pertinent regulation, 38 C.F.R. § 3.310(a), permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen, 7 Vet. App. at 448.  

In addition, the February 2009 examiner found that there is no evidence in the literature that remotely suggests sleep apnea can be caused from lumbo-sacral strain or from depression or other anxiety disorders.  He found that this Veteran's sleep apnea therefore is less likely as not related to or result of service-connected depressive illness or lumbosacral strain.  

However, the Veteran's attorney submitted two articles in April 2010 addressing possible connections between depression and sleep apnea.  While, for the most part, these articles discuss the impact of sleep apnea on depression, one article suggests that common mechanisms may be at work in the causation of both disorders.  This at least suggests a possible causal connection for sleep apnea as related to depression that was not acknowledged by the February 2009 examiner.  

The CAVC has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).  

In this case, however, the medical text evidence submitted by the appellant is not accompanied by the medical opinion of a medical professional.  As noted above, the opinion obtained by the RO does not address this evidence.  

Thus there is competent evidence of disorders of the legs and neck that may have been aggravated by the service-connected back disability, and the Veteran has specifically contended that there has been aggravation.  There is also competent evidence of sleep apnea that may be related to the service-connected depression.  

Each claim presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between sleep apnea and depression, as well as whether the claimed leg and neck disorders were aggravated by the service-connected back disability.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service or service-connected disability, the CAVC has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

While medical opinions have already been obtained regarding each of these claims, the opinion regarding the legs and neck does not address aggravation.  The opinion regarding sleep apnea does not address pertinent evidence that contradicts the examiner's findings.  

If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010).  As such, the Board finds that addendum opinions are necessary for each claim.  

Accordingly, these matters are REMANDED for the following action:

1.  Obtain supplemental opinions from the examiner who conducted the February 2009 examination.  If the examiner is not available, obtain opinions from another medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The relevant documents in the claims file should be made available to the reviewer/examiner.

The reviewer/examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the restless leg syndrome and/or neck disability were worsened beyond their natural course by the service-connected low back disability.  

The reviewer/examiner is also requested to review the evidence, including the articles submitted by the Veteran addressing the possible relationship between sleep apnea and depression, and offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the service-connected depression caused or worsened beyond its natural course, the Veteran's sleep apnea.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues of service connection for sleep apnea and for leg and neck disorders should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case (SSOC), and should afford the Veteran the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


